MORROW, Presiding Judge.
The conviction is for the unlawful possession of whisky for the purpose of sale in a dry territory; penalty assessed at a fine of $100.00 and confinement in the county jail for thirty days.
The information in the present instance contains the following averment:
*625“After the qualified voters of said county had at a legal election held for that purpose in accrodance with law determined that the possession for purpose of sale of the liquor, as above described, should be prohibited in said county by law, contrary to the statutes in such cases made and provided, and against the peace and dignity of the State.”
There is an absence of an averment that the commissioners’ court of the county had canvassed the election returns and declared the result, and that the result was published as required by law in force at the time of the election. See Kelly v. State, 98 S. W. (2d) 998; Brooks v. State, 98 S. W. (2d) 999. See also Privitt v. State, 98 S. W. (2d) 204.
For the reason stated, the judgment of the trial court is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.